UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):August 20, 2010 Ghost Technology, Inc. (Exact name of registrant as specified in its charter) Delaware 000-31705 91-2007477 (State or Other Jurisdiction (Commission (I.R.S. Employer of Incorporation) File Number) Identification No.) 20801 Biscayne Blvd., Suite 403 Aventura, Florida 33180 (Address of Principal Executive Office) (Zip Code) (786) 923-5954 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07Submission of Matters to a Vote of Security Holders. On August 20, 2010, Ghost Technology, Inc. held the 2010 annual meeting of shareholders, and the results of the submittedproposal are listed below. Proposal For Against Withheld Abstain To elect the following as directors: Gianfranco Gracchi Jean Carlo Nardi Ennio Bertoli Nerio Montesel Roberto Cella Esterino Castellazzi Marco Zambolin There were no broker non-votes. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. By: /s/Gianfranco Gracchi Gianfranco Gracchi Chief Executive Officer Date:August 25, 2010 3
